         Case 3:18-cv-02187-IM      Document 80     Filed 05/26/20     Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON



AMANDA LUNDBOM, individually and on              Case No. 3:18-cv-02187-IM
behalf of all others similarly situated,
                                                 JUDGMENT
               Plaintiff,

        v.

SCHWAN’S HOME SERVICE, INC.; and
SCHWAN’S COMPANY,

 Defendants.


       Based on the Court’s Opinion and Order, IT IS ADJUDGED that Plaintiff’s complaint is

dismissed with prejudice.



       DATED this 26th day of May, 2020.

                                                 /s/ Karin J. Immergut
                                                 Karin J. Immergut
                                                 United States District Judge
